DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No composition was previously disclosed. For purposes of examination, the composition will be considered to refer to the wetness indicator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogin (2017/0165123) in view of Nakaoka (8,524,355).
With respect to claim 1, Gogin discloses an absorbent article, as shown in figure 1, having a wearer-facing side, a garment-facing side, and a longitudinal axis. The article comprises a backsheet (impermeable film of polyethylene), as disclosed in paragraph [0023]. The article comprises an absorbent core having a pair of generally longitudinally extending channels 8, as shown in figure 4 and described in Claim 2. A wetness indicator 6, 7 comprises a dye, bromophenol blue, as disclosed in paragraphs [0013] and [0015], which is inherently water soluble. The wetness indicator 6,7 is superposed with the channels 8, as shown in figures 3 and 4. The channels are disposed symmetrically relative to the longitudinal axis, as shown in figure 3 (channels are disposed under wetness indicators 6, 7). The wetness indicator of Gogin is disposed on the external side of the core, as disclosed in paragraph [0010], and on the side of the backsheet facing the core, as disclosed in Claim 6. Therefore, the wetness indicator is disposed between the backsheet and the absorbent core.
Gogin discloses all aspects of the claimed invention with the exception of a topsheet and a core wrap having a top layer and a bottom layer. Gogin discloses in paragraph [0012] that the article is a diaper, but remains silent as to the components of 
With respect to claim 2, the width of the wetness indicator 6,7 of Gogin is thinner or equal to a width of the channel 8, as shown in figure 4.
With respect to claim 3, the wetness indicator composition of Gogin is disposed on the side of the backsheet facing the core, as disclosed in Claim 6.
With respect to claims 4 and 5, if the wetness indicator is present in both channels, Gogin is within the scope of a single wetness indicator and two or more wetness indicators.
With respect to claim 6, the absorbent core of Gogin does not comprise a channel along the longitudinal axis, as shown in figure 4.
With respect to claim 7, the channels of the absorbent core of Gogin, as modified by Nakaoka, are free of absorbent material (see Nakaoka; column 3, lines 37-42).
With respect to claim 8, the channels of Gogin, as modified by Nakaoka, have the top and bottom layers of the core wrap bonded therethrough by auxiliary adhesive (see Nakaoka; column 3, lines 59-63).
With respect to claims 9 and 10, Gogin does not disclose the absorbent core comprising 70% of superabsorbent polymer particles by weight. Nakaoka teaches providing an absorbent core with 70% superabsorbent polymer particles, as disclosed in column 7, lines 42-48. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Gogin with 70% of superabsorbent polymer particles by weight, as taught by Nakaoka, to achieve an absorbent core with improved absorbency.  
With respect to claim 11, Gogin, as modified by Nakaoka, discloses all aspects of the claimed invention with the exception of the channel comprising a curvilinear portion. Nakaoka discloses in column 10, lines 63-65, that the channel may be linear or any other shape. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make a portion of the channels of Gogin curvilinear in order to achieve the predictable result of channels that are curved between the baby’s legs to create a more anatomically-correct, comfortably-fitting article.
With respect to claim 12, the channels 8 of Gogin have a width of 2-3 mm, as disclosed in paragraph [0028].
With respect to claim 13, the wetness indicator of Gogin provides a color change signal, as disclosed in paragraph [0014].
With respect to claim 20, Gogin discloses an absorbent article, as shown in figure 1, having a wearer-facing side, a garment-facing side, and a longitudinal axis. The article comprises a backsheet (impermeable film of polyethylene), as disclosed in paragraph [0023]. The article comprises an absorbent core having a pair of generally longitudinally extending channels 8, as shown in figure 4 and described in Claim 2. A wetness indicator 6, 7. The wetness indicator 6,7 is superposed with the channels 8, as shown in figures 3 and 4. The channels are disposed symmetrically relative to the longitudinal axis, as shown in figure 3 (channels are disposed under wetness indicators 6, 7). The wetness indicator 6, 7 is thinner or equal to a width of the channel 8, as shown in figure 4.
Gogin discloses all aspects of the claimed invention with the exception of a topsheet and a core wrap having a top layer and a bottom layer. Gogin discloses in paragraph [0012] that the article is a diaper, but remains silent as to the components of the diaper aside from the absorbent core, backsheet, and wetness indicators. Nakaoka teaches providing an absorbent article with a topsheet to quickly move fluid into the absorbent core, as disclosed in column 14, lines 27-38. Nakaoka further teaches providing an absorbent core having channels 4 therein with a core wrap having a top layer 21 and a bottom layer 22, as shown in figure 2, to prevent absorbent material from migrating out of the core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Gogin with a topsheet and a core wrap, as taught by Nakaoka, to allow fluid to move quickly into the absorbent core, and to prevent absorbent material from escaping the core.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogin (2017/0165123) in view of Nakaoka (8,524,355), and further in view of Zimmel et al. (5,089,548).
With respect to claim 14, Gogin discloses an absorbent article, as shown in figure 1, having a wearer-facing side, a garment-facing side, and a longitudinal axis. The article comprises a backsheet (impermeable film of polyethylene), as disclosed in paragraph [0023]. The article comprises an absorbent core having a pair of generally longitudinally extending channels 8, as shown in figure 4 and described in Claim 2. A wetness indicator 6, 7. The wetness indicator 6,7 is superposed with the channels 8, as shown in figures 3 and 4. The channels are disposed symmetrically relative to the longitudinal axis, as shown in figure 3 (channels are disposed under wetness indicators 6, 7). 
Gogin discloses all aspects of the claimed invention with the exception of a topsheet and a core wrap having a top layer and a bottom layer, and the wetness indicator comprising a hot melt adhesive. Gogin discloses in paragraph [0012] that the article is a diaper, but remains silent as to the components of the diaper aside from the absorbent core, backsheet, and wetness indicators. Nakaoka teaches providing an absorbent article with a topsheet to quickly move fluid into the absorbent core, as disclosed in column 14, lines 27-38. Nakaoka further teaches providing an absorbent core having channels 4 therein with a core wrap having a top layer 21 and a bottom layer 22, as shown in figure 2, to prevent absorbent material from migrating out of the core. It would therefore have been obvious to one of ordinary skill in the art prior to the 
Zimmel teaches the use of wetness indicators comprising hot melt adhesive in absorbent articles, as disclosed in column 1, lines 9-11. Hot melt adhesive wetness indicators are advantageous because they are easily applied to the material of an absorbent article, rapidly indicate the presence of moisture, and are stable under conditions of manufacture, as disclosed in column 2, lines 38-45. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the wetness indicator of Gogin a hot met adhesive, as taught by Zimmel, to achieve a wetness indicator that is easily applied to the material of an absorbent article, rapidly indicates the presence of moisture, and is stable under conditions of manufacture.
With respect to claim 15, Gogin, as modified by Nakaoka, discloses all aspects of the claimed invention with the exception of the channel comprising a curvilinear portion. Nakaoka discloses in column 10, lines 63-65, that the channel may be linear or any other shape. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make a portion of the channels of Gogin curvilinear in order to achieve the predictable result of channels that are curved between the baby’s legs to create a more anatomically-correct, comfortably-fitting article.
With respect to claim 16, the channels 8 of Gogin have a width of 2-3 mm, as disclosed in paragraph [0028].
With respect to claim 17, the wetness indicator of Gogin provides a color change signal, as disclosed in paragraph [0014].
With respect to claim 18, the absorbent core of Gogin does not comprise a channel along the longitudinal axis, as shown in figure 4.
With respect to claim 19, the channels of the absorbent core of Gogin, as modified by Nakaoka, are free of absorbent material (see Nakaoka; column 3, lines 37-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781